Citation Nr: 1639989	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  03-20 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disability to include as secondary to service-connected bilateral foot disability.
 
2.  Entitlement to service connection for a left hip disability, claimed as secondary to service-connected bilateral foot disability.
 
3.  Entitlement to a higher rating for a right great toe disability, including status post bunionectomy with metatarsal angle, rated as 10 percent prior to July 21, 2004 and rated as 20 thereafter.
 
4.  Entitlement to a higher initial rating for left foot plantar fasciitis, rated as 30 percent disabling.
 
 5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 28, 2013.



REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1981 to September 1983.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board notes that the instant matters were previously before the Board in August 2006, at which time the Board awarded an evaluation of 20 percent for the Veteran's service-connected right great toe disability, previously rated as 10 percent disabling, and denied service connection for back and left hip disabilities, as well as denied entitlement to a temporary total evaluation under 38 C.F.R. § 4.30  based on the need for convalescence following a fracture of the right fifth metatarsal.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court). 

In January 2008, the Veteran's representative and VA's General Counsel  filed a Joint Motion with the Court to vacate the Board's decision with respect to all issues other than entitlement to a temporary total evaluation.  (The Joint Motion noted that the Veteran no longer wished to pursue his appeal of the Board's denial of a temporary total evaluation under 38 C.F.R. § 4.30  based on the need for convalescence following a fracture of the right fifth metatarsal.)  The parties' Joint Motion was granted by the Court that same month.  In the Joint Motion, the parties agreed that the Board had erred in concluding that the factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), were not for consideration in connection with the Veteran's claim for a higher rating for his great right toe disability.  The parties further agreed that the Board failed to secure all potentially relevant treatment records and had not ensured that the Veteran had been supplied with adequate VA examinations in connection with his claims of service connection for back and left hip disabilities. 

On remand from the Court, the Board, in a June 2009 action, remanded the three claims for further development.  The Board also noted that in February 2006, the Veteran had filed a claim for a disability rating in excess of 20 percent for his service-connected left foot plantar fasciitis, which the RO denied in a January 2007 decision.  The Veteran filed a notice of disagreement, but had not been issued a statement of the case (SOC).  The Board thus directed the agency of original jurisdiction (AOJ) to issue an SOC addressing the issue of entitlement to an increased disability rating for left foot plantar fasciitis.  An SOC with respect to that claim was issued in February 2010 and the Veteran filed a substantive appeal with respect to this issue in April 2010.  As such, this matter is also before the Board.  In January 2012, the case was remanded for further development; to include obtaining outstanding treatment records, as well as VA examinations as directed by the June 2009 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In an April 2013 rating decision, the RO increased the Veteran's currently assigned 20 percent rating for his left foot disability to 30 percent, effective from February 1, 2013.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran and his wife testified at a hearing at the RO in June 2013, before the undersigned.  A transcript of the hearing is associated with the claims file.

This claim was also previously before the Board in December 2013, at which time it granted the Veteran an increased 30 percent evaluation for his service-connected plantar fasciitis for the entire appeals period and denied an evaluation in excess of such.  Additionally, the Board remanded the remaining claims for additional development.  That development having been completed, the claims for service connection for a low back condition and hip condition as well as an increased evaluation for the right great toe and entitlement to a TDIU have once again returned to the Board for adjudication.

Additionally, while the claim was on remand, the Veteran appealed the issue of the denial of an increased evaluation in excess of 30 percent for his service-connected plantar fasciitis to the Court.  In a November 2011 Joint Motion for Remand, the parties found that the Board failed to provide the Veteran an additional opportunity for a hearing on the issue of plantar fasciitis, due to the fact that the June 2013 was limited only to the issues of the claims for service connection for a low back condition and hip condition as well as an increased evaluation for the right great toe and entitlement to a TDIU.  As such, this claim was returned to the Board.

The Board notes, however, in regard to the Court's remand to afford the Veteran an opportunity for a hearing on the issue of plantar fasciitis, the Veteran's representative has indicated in a June 2016 correspondence that the Veteran no longer desires a hearing on that issue and wishes to proceed straight to adjudication.  Accordingly, the Board finds that the Veteran's request for a new hearing has been waived and shall proceed with adjudication of this issue accordingly.

In June 2016, the Veteran's representative submitted additional copies of updated private treatment records and a June 2016 private examination pertinent to the issues on appeal.  These records were submitted with a signed and dated waiver of initial review by the RO.  Therefore, the Board shall consider these records in the first instance and adjudicate accordingly.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA/VBMS claims file reveals no additional evidence not contained in the paper claims file.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the evidence of record is at least in relative equipoise as to whether the Veteran's low back disability was caused by or is the result of an injury the Veteran sustained to his low back during military service.

2.  Resolving all doubt in the Veteran's favor, the evidence of record is at least in relative equipoise as to whether the Veteran's left hip disability was caused by or is the result of his service-connected bilateral foot disabilities.

3.  The Veteran's right great toe disability manifested symptoms of a moderate nature prior to July 21, 2004 and of a moderately severe nature thereafter.

4.  The Veteran's left foot plantar fasciitis is found to more nearly approximate the loss of use of foot so that it retains the same functionality as if it had been amputated throughout the period of appeals.

5.  The Veteran is found to meet the scheduler requirements for entitlement to a TDIU on the basis of having multiple disabilities from a combined rating of 70 percent disabling, with at least one disability rated as 40 percent disabling throughout the entire appeals period prior to March 28, 2013, as well as probative evidence that he has been factually unemployable since that time.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for a left hip disability are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

3.  The criteria for an evaluation in excess of 10 percent prior to July 21, 2004 and in excess of 20 percent thereafter for a right great toe disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5284 (2015).

4.  The criteria for a 40 percent rating, but no higher, for left foot plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5276 (2015).

5.  Prior to March 28, 2013, the criteria for entitlement to TDIU have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the claims for service connection of a low back disability and a left hip disability, increased ratings of 40 percent for left foot plantar fasciitis and 30 percent for a great right toe disability, and entitlement to a TDIU prior to March 28, 2013, because the claims are granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).



However, in regard to the claims for increased ratings of the left foot plantar fasciitis and great right toe disability, to the extent that the Veteran is seeking higher evaluations than those assigned by this decision, under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Additionally, in a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In regard to the increased rating claim for the great right toe disability, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Conway  v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  Specifically, a letter in September 2008 advised the Veteran of the evidence and information necessary to substantiate his claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also advised the Veteran of elements required to reopen a previously-denied claim and the specific reasons why his previous claims of service connection had been denied.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, as in the case of the left foot plantar fasciitis, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, the Board finds that VA's duty to notify in regard to the left foot plantar fasciitis has been satisfied. 

The Board also finds that VA's duty to assist the Veteran has been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  VA also provided the Veteran with adequate VA examinations.  The Board concludes that these examinations were adequate because each contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.  They  also addressed the functional effects caused by the Veteran's disability, including its effects on his occupation.  There is no indication in the record that additional evidence is available which is relevant to the currently appealed claim.  See Pelegrini, 18 Vet. App. at 121-22.

Moreover, the Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2013 hearing, the Veterans Law Judge noted the issues on appeal and information was obtained regarding the Veteran's contentions.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in December 2013 so that additional medical evidence could be obtained, to include nexus opinions.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

In June 2009, January 2012, and December 2013, the Board remanded the claims to provide the Veteran with additional required development.  The Board finds on review that the RO substantially complied with the requirements articulated in the Board's remands.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Legal Criteria

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a) ).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In resolving this factual issue, the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  See Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established, as in the case of the right great toe disability, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that where, as in the case of the left foot plantar fasciitis, the current appeal is based on the assignment of an initial rating for a disability following an award of service connection, the evidence contemporaneous with the claim and the initial rating decision is for consideration.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If the record evidence establishes that the degree of disability has increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an (increased) initial rating, the relevant time period is from the date of the claim.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

When evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The Veteran's great right toe disability is currently rated as 10 percent prior to July 21, 2004 and 20 percent thereafter in accordance with the General Rating Formula for Musculoskeletal Disabilities.  38 C.F.R. § 4.71a, DC 5284.  A 10 percent evaluation is warranted for foot injuries that are moderate.  Id.  A 20 percent evaluation is warranted for foot injuries that are moderately severe.  Id.  A 30 percent evaluation is warranted for foot injuries that are severe.  Id.  A 40 percent evaluation is warranted for actual loss of use of the foot.  Note.

The Veteran's left foot plantar fasciitis is current rated as 30 percent disabling in accordance with the General Rating Formula for Musculoskeletal Disabilities.  38 C.F.R. § 4.71a, DC 5276.  A 30 percent evaluation is warranted for unilateral pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet,
marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.  A 50 percent evaluation is warranted for bilateral pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.  

When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, there is an approximate balance of positive and negative evidence, the benefit of the doubt is to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Low Back

The Veteran seeks service connection for a back disability, which he contends is the product of his service-connected right great toe disability and/or left foot plantar fasciitis.  Alternatively, the Veteran contends that his current back disability is the result of a lifting injury and/or a motorcycle accident in service.  The Veteran has indicated that a 1991 work accident resulted in injury to his upper, rather than lower, back.  The Board also notes that the Veteran also indicated that he had twisted his back in service in 1982 while carrying a box of ammunition.

Service medical records reflect the Veteran's complaints of low back pain following a low-speed motorcycle accident in August 1983.  A diagnosis of "myospasm" was rendered.  Low back pain, with associated pain in the right buttocks, was noted to exist following a motorcycle accident. The Board notes that although point tenderness was noted to exist at L-3 on the right side, there is no indication that the Veteran's complaints of back pain were limited to his right side.  The Veteran's separation examination was negative for any discussion of back problems.

The Veteran's outpatient treatment records show that there are multiple diagnoses of degenerative disc disease of the lumbar spine, but no discussion of etiology or relationship to military service or lower extremity disabilities.  VA treatment records and records from the veteran's private physician, K.S., D.O. suggest that the Veteran's back disability is the product of his 1991 post-service foundry accident.   Such records contain no mention of the Veteran's complaints of back pain during service.  Additionally, it is noted that treatment records document complaints of low back pain, which are not limited any particular side.  Indeed, private medical records dated in March 1997 show palpable tenderness in the lumbar paraspinal musculature, greater on the right side as compared to the left.

The Veteran was provided with a VA examination in May 2002.  The May 2002 VA examiner specifically noted that the Veteran's current back and hip disabilities were unrelated to his service-connected right foot condition.  

The Veteran was provided with an addendum opinion to the May 2002 VA examination in June 2004.  In that opinion, the same examiner opined that the Veteran's current back disability was unrelated to his period of service, and instead suggested that the veteran's current back problems were the result of a 1991 industrial accident in which the veteran was hit across the back with an extremely heavy weight (well in excess of 400 pounds) while working at a foundry.

The Veteran was provided with an additional VA examination in December 2009.  The December 2009 VA examiner found that the Veteran's low back pain was the result of a 1991 work-related injury.  The examiner noted complaints of back pain in service resulting from a motorcycle accident, but found that that pain was located on the Veteran's right side and not the left, as was currently complained of.  The examiner concluded that if the Veteran's low back pain was secondary to an altered gait, his complained-of pain would be on the left side.

The Veteran was provided with an additional VA examination in February 2013.  The examiner opined that the Veteran's low back was not related to his in-service motor vehicle accident and not related to his service-connected lower extremity disabilities, to include any altered gait.  In support, the examiner provided that there was no showing of chronicity for the Veteran's low back pain as, although he sustained the injury just shortly before leaving military service, post-service outpatient treatment records reflect that he first sought treatment for his current disability in November 1996, more than a decade after the in-service injury.  Additionally, it was noted that this current disability was attributed to a post-service work accident at a foundry.  Last, the examiner opined that the established orthopedic literature did not support any kind of relationship between lower extremity disabilities and the development of any back disability.

The Veteran was provided with an addendum opinion to the February 2013 VA examination in March 2013.  Following evaluation of the Veteran and review of his claims folder, the examiner opined that the low back disability and left hip disability was not caused by or a result of plantar fasciitis and/or right great toe bunionectomy.  The Board notes, however, the examiner did not address the issue of whether such service-connected disabilities aggravated the Veteran's low back and left hip disabilities.

The Veteran was provided with a VA examination in February 2014.  Upon a review of the claims file, subjective interview, and objective testing, the examiner diagnosed lumbar spondylosis.  The examiner opined it was less likely than not that this condition was aggravated beyond natural progression by service-connected conditions.  The rationale for the opinion was that this condition is a part of the aging process, and there is no evidence that it has been aggravated beyond its natural progression.

The Veteran was provided with a private orthopedic evaluation in June 2016.  Upon a review of the Veteran's claims file and the particulars of the Veteran's claim in light of the established medical knowledge and literature, the examiner opined that the medical literature supports the notion that an antalgic gait can cause or exacerbate low back pain, including degenerative disc disease, as the altered biomechanics of an antalgic gait can cause a seesaw like effect across the lumbar spine and lead to accelerated degeneration of the intervertebral disc.  Recent medical literature published on this very topic states, "in all probability, from a biomechanical perspective, limping can cause back pain and aggravate pre-existing back pain."  Additionally, it was noted that the February 2013 VA examiner's findings that the Veteran had no showing of chronicity from service until November 1996 was incorrect and that there was the presence of post-service back pain as early as 1984 when he first filed a claim for such.  This finding disputes the February 2013 VA examiner's finding that the Veteran's back pain is only caused by aging, as the Veteran was only 23 when he first noted post-service back pain.  Additionally, such is supported by the lay statements from the Veteran's family and friends who noted that he began to experience back pain and its limitations upon returning from military service and that this continued to present.

The private examiner opined that the low back pain and degenerative disc disease symptoms experience by the Veteran are more likely than not the result of his in-service motor vehicle accident and corresponding back injury.  This is because the service treatment records contained objective evidence of significant trauma to the lumbar spine, which set into motion the events leading to the premature development of degenerative disease.  In addition, the service-connected foot injuries and resultant antalgic gait have more likely than not caused the aggravation of the lumbar spine beyond its natural progression.




Left Hip

The Veteran seeks service connection for a left hip disability, which he contends is the product of his service-connected right great toe disability and/or left foot plantar fasciitis.

A review of the Veteran's service medical records was absent for any discussion of treatment or diagnosis of any hip disabilities.  

There are of record multiple diagnoses of degenerative joint disease of the left hip.  There was no discussion of etiology of this condition, to include any relationship to military service or the Veteran's lower extremities.

The Veteran was provided with a VA examination in May 2002.  The May 2002 VA examiner specifically noted that the Veteran's current back and hip disabilities were unrelated to his service-connected right foot condition.  

The Veteran was provided with an additional VA examination in December 2009.  A review of the record shows that the Veteran was diagnosed during a May 2002 VA examination as having degenerative arthritis of both hips.  The December 2009 examiner stated, however, that Veteran had sustained no injury to his hip and that his complained-of pain was located in the sacroiliac joint (SI) joint, rather than in the hip, and was the result of his low back.  The examiner then stated that the results of a lumbar magnetic resonance imaging (MRI) do not result in, or contribute to, the Veteran's left SI joint findings.  The examiner also noted pain in the piriformis and gluteal muscles, but later stated that the piriformis was not tender or functionally involved with the lumbar spine.

The Veteran was provided with an additional VA examination in February 2013.  The examiner opined that the Veteran's left hip was not related to his in-service motor vehicle accident and not related to his service-connected lower extremity disabilities, to include any altered gait.  In support, the examiner provided that there was no showing of any in-service injury to the left hip.  Last, the examiner opined that the established orthopedic literature did not support any kind of relationship between lower extremity disabilities and the development of any hip disability.

The Veteran was provided with an addendum opinion to the February 2013 VA examination in March 2013.  Following evaluation of the Veteran and review of his claims folder, the examiner opined that the low back disability and left hip disability was not caused by or a result of plantar fasciitis and/or right great toe bunionectomy. The Board notes, however, the examiner did not address the issue of whether such service-connected disabilities aggravated the Veteran's low back and left hip disabilities.

The Veteran was provided with a VA examination February 2014.  Upon review of the claims file, subjective interview, and objective testing, the examiner diagnosed left hip osteoarthritis.  The examiner opined it was less likely than not that this condition was aggravated beyond natural progression by service-connected conditions.  The rationale for the opinion was that there is no evidence that the Veteran's service-connected conditions can cause hip osteoarthritis.

The Veteran was provided with a private evaluation for his left hip in June 2016.  Upon a review of the claims file and application of the established medical knowledge and literature to the particulars of the Veteran's claims, the examiner noted that patients with an antalgic gait are known to have an accelerated swing phase of their normal leg, thereby increasing the magnitude of acceleration forces and increasing the impact at heel strike.  This alteration in gait could theoretically increase the stress on the uninjured leg, especially the hip.  This is a plausible example of how the Veteran's right foot problems eventually led to the hip disability with which he currently suffers.

Right Great Toe

The Veteran contends that his right great toe disability is worse that currently reflected by his evaluations of 10 percent prior to July 21, 2004 and 20 thereafter.

The medical record has consistently reported the veteran's complaints of significant pain and cramping along the arch of the right foot.  The Veteran has indicated that he cannot stand for longer than 15-20 minutes without having to sit and massage his feet.  The Veteran has also routinely reported that he is unable to walk more than 300 to 400 feet without having to stop and rest, with a quarter mile being the maximum distance that he can walk due to foot pain.  According to the Veteran, walking even these distances produces increased pain, with occasional redness and swelling. 

In a November 2001 outpatient treatment record, it was noted that, following his 1982 bunionectomy and 1989 osteotomy surgeries on his right foot, the Veteran experienced chronic problems with bones dislocating in the right foot.

The Veteran was provided with a VA examination in June 2002.  It was noted that the Veteran had been complaining of metatarsal right foot pain increasing since 2001.  There was no discussion of severity.

In an October 2002 outpatient treatment record, it was noted that osteoarthritic changes and calcaneal spur formations had been observed in the great toe joint of the right foot and that such condition is likely to worsen as time passes.

The Veteran was provided with an additional VA examination in July 2004.  The VA examiner specifically noted that despite his right great toe disability, "the Veteran appears to be capable of gainful employment commensurate with his education/training and within his functional limitations."   VA examination reports note that the Veteran is unable to rock up on his heels or rise up on his toes.  He also has extremely limited motion of the metatarsophalangeal joint of the right great toe, moderate to severe pain on right foot palpation, and an antalgic gait.  The Veteran has also reported using orthotic shoes and inserts to help with ambulation.  He also frequently uses a cane, although use of such assistive device is not required solely because of the Veteran's right great toe symptomatology.  [Medical records reveal that the Veteran has numerous physical ailments, involving his back and virtually every joint of both lower extremities].  The Veteran was unable to stand on padded surfaces for more than 15 to 20 minutes or to walk more than 300 to 400 feet.

The Veteran was provided with an additional VA examination in August 2006.  The examiner found that the Veteran had residuals of metatarsalgia related to his prior bunionectomy and osteotomy.  It was noted that such residuals resulted in a moderate functional impact.

The Veteran was provided with an additional VA examination in December 2009.  It was noted that the Veteran had a bunionectomy on the right great toe in 1982 and an osteotomy on the right great toe in 1989.  There was no evidence of pain, calluses, or eversion.  There was a well healed scar and a remaining valgus deformity over the right great toe.  Mild tenderness over the plantar fasciia was noted.  Range of motion revealed a plantar flexion of 10 degrees and a dorsiflexion of 20 degrees.  No sensory deficits were noted.

The Veteran was provided with an additional VA examination in February 2013.  The Veteran was found to have metatarsalgia with mild to moderate hallux valgus of the right foot.  It was noted that the Veteran uses a walker regularly and orthotics constantly.  Imaging revealed arthritis.  The condition was found to have a functional impact in an occupational setting of limitations on standing and walking.  The Veteran was also noted to have pes planus that is painful, which included pain on manipulation of the foot.  The Veteran was also noted to have decreased longitudinal arch on weight-bearing as well as marked pronation deformity.  

The Veteran was provided with an additional VA examination in February 2014.  The Veteran was found to have metatarsalgia with mild to moderate hallux valgus of the right foot.  Additionally, it was noted that the Veteran has hallux rigidus which is also mild to moderate.  It was noted that the Veteran uses a walker regularly and orthotics constantly.  Imaging revealed arthritis.  The condition was found to have a functional impact in an occupational setting of limitations on standing and walking.  The Veteran was also noted to have pes planus that is painful, which included pain on manipulation of the foot.  The Veteran was also noted to have decreased longitudinal arch on weight-bearing as well as marked pronation deformity.  

Left Plantar Fasciitis

The Veteran contends that his left foot disability warrants higher ratings then those currently assigned.  He states that the foot disability has resulted in an altered gait, causing him to have to use a walker due to his imbalance caused by foot cramping and spasms.  See page 9 of the hearing transcript.  The Veteran and his wife also testified that his foot curls and swells up.  See page 12 of the hearing transcript.

Historically, a March 2005 rating decision granted the Veteran's service connection claim for left foot plantar fasciitis, rated at 20 percent, effective from January 31, 2002.  In February 2006, the Veteran submitted a claim for increase.

An outpatient treatment note in July 1990 noted that the Veteran complained of left foot pain that was severe and near unbearable.

VA treatment records dated from December 2005 through May 2011 include treatment for the Veteran's complaints of increased left foot pain with ambulation.  The records however do not include any specific findings, to include range of motion studies, etc., with regards to the left foot.

On August 2006 VA examination, the Veteran reported tenderness on the left Achilles' tendon down to the insertion of the Achilles.  He reported pain along the plantar aspect of the left heel.  The Veteran indicated that weight bearing aggravated the pain.  He stated that he could not stand or walk for extended periods of time.  The Veteran reported the use of shoe inserts.  Physical examination revealed that the skin was warm and dry; his foot was properly aligned and symmetric; there were no calluses; there was no severe spasm noted or reported.  The examiner diagnosed Achilles' tendonitis, plantar fasciitis and calcaneal spurs that was mild to moderate in severity.

A June 2008 outpatient treatment note reflected that the Veteran had difficulty with any ambulation over 200 yards and was recommended for handicapped parking.

In a September 2008 statement from the Veteran's spouse, it was noted that the Veteran was observed being unable to stand for extended periods of time and unable to walk more than a few yards at a time.

In a June 2009 outpatient treatment record, it was noted that, after walking about 100 yards on flat soft dirt, the Veteran was in such severe pain that he cried and was immobile for a week.

In an August 2009 VA general examination, left foot disability showed moderate pain of the left foot with lateral slight compression across the MTP joint line and moderate calluses.

On a December 2009 VA general examination, left foot examination revealed mild left foot pain on the plantar aspect of the foot.  There was no evidence of pain with manipulation, no calluses, and no eversion of the heel.

The Veteran was afforded a VA examination in February 2013 (the effective date of the increase in disability rating from 20 to 30 percent).  Upon physical examination, there was severe pain on manipulation, extreme tenderness of the plantar surface, and objective evidence of marked deformity.  Furthermore, it was noted that the Veteran's left foot symptoms were not relieved by his arch supports and that he uses a walker. 

The Veteran was provided with an additional VA examination in February 2014.  This examination noted that the Veteran required the assistance of a walker and constant use of orthotics in order to be somewhat mobile.  Even then he is unable to walk more than short distances, with an inability to walk more than 100 yards without a walker and inability to stand for more than 5 minutes.  The condition causes constant pain and plantar surface tenderness.  

At the Veteran's Board hearing, he noted that he lives in constant fear of falling and always uses a walker because he often loses balance due to cramping and spasms that cause him to fall.

Analysis

Low Back

The Veteran's outpatient treatment records and VA examination show that he does have a current disability in that he was diagnosed with degenerative disc disease of the lumbar spine.  The evidence also supports the indication of an in-service injury.  The Veteran's service treatment records show that he was treated for complaints of low back pain, diagnosed as myospasm, following a motor vehicle accident towards  the end of his service.  Thus, the Veteran's claim turns upon a showing of a nexus.

In this regard, the Board must therefore weigh the credibility and probative value of the medical opinion evidence of record, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Veteran has been provided with several VA examinations of record regarding the issue of etiology.  However, all of these examinations have rendered negative etiological opinions regarding any relationship of the Veteran's low back disability to either military service or his service-connected foot injuries.  In support, it appears that the examiners found that the Veteran did not appear to have sustained a chronic injury to his back in service, as there was an over decade long gap between such injury and any current treatment.  However, the Board notes that this is not entirely factually correct, as the Veteran had raised issues regarding his back pain as early as 1984.  As such, the Board finds that this lowers the probative value of an opinion regarding direct service connection of the Veteran's back condition to military service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based on an inaccurate factual premise has no probative value).  Additionally, the examiners found that the Veteran's service-connected foot injuries had not caused or aggravated the Veteran's low back beyond its natural progression.  In support, the examiners noted that such finding was consistent with established medical knowledge and literature.

However, the Board highlights the result of the June 2016 private examination, finding that the Veteran's low back disability was as least as likely as not incurred or caused by the Veteran's military service, to include in-service injury and diagnosis of myospasms.  In particular, the examiner supported his opinion with a discussion of how the established medical knowledge and literature support that such injury could lead to the degeneration seen in the Veteran's current disability.  Alternatively, the examiner also found that it was plausible in accordance with such medical knowledge and literature that the Veteran's service-connected foot injuries could cause or aggravate the Veteran's low back disability beyond its natural progression.  The Board notes that this opinion was provided by licensed medical professional who reviewed the Veteran's claims file or otherwise had knowledge of the relevant facts in this case, and are therefore competent.  The opinion was also credible, as it appeared to have applied the established medical consensus regarding this issue to the particulars of the Veteran's claim.  

The Board notes that all of these opinions are provided by competent medical professionals.  Additionally, all opinions are based upon an objective medical assessment of the Veteran's medical history, in-service injuries, lay statements regarding continuity of pain, and current symptoms.  However, most importantly, it is noted that the 2016 private examiner appeared to consider all of the relevant facts and history of the Veteran's disability.

The Board, therefore, finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert, 1 Vet. App. at 55-56.  Reasonable doubt is resolved in favor of the Veteran. 

Left Hip

The Veteran's outpatient treatment records and VA examination show that he does have a current disability in that he was diagnosed with degenerative joint disease and osteoarthritis of the left hip.  The evidence also shows that the Veteran is service-connected for bilateral feet disabilities, of which he alleges a relationship.  Thus, the Veteran's claim turns upon a showing of a nexus between the Veteran's left hip and his service-connected disabilities.

In this regard, the Board must therefore weigh the credibility and probative value of the medical opinion evidence of record, and in so doing, the Board may favor one medical opinion over the other.  See Evans, 12 Vet. App. at 30 (citing Owens, 7 Vet. App. at 433).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson, 7 Vet. App. at 39-40..

The Veteran has been provided with several VA examinations of record regarding the issue of etiology.  However, all of these examinations have rendered negative etiological opinions regarding any relationship of the Veteran's left hip disability to his service-connected foot injuries.  In support, it appears that the examiners found that the Veteran's service-connected foot injuries had not caused or aggravated the Veteran's left hip beyond its natural progression.  In support, the examiners noted that such finding was consistent with established medical knowledge and literature.

However, the Board highlights the result of the June 2016 private examination, finding that the Veteran's left hip disability was as least as likely as not caused by  or aggravated beyond its natural progression by the Veteran's service-connected bilateral feet disabilities.  The examiner found that it was plausible in accordance with established medical knowledge and literature that the Veteran's service-connected foot injuries could cause or aggravate the Veteran's left hip disability beyond its natural progression.  In particular, the examiner explained the actual biomechanical processes involved in such causation.  The Board notes that this opinion was provided by licensed medical professional who reviewed the Veteran's claims file or otherwise had knowledge of the relevant facts in this case, and are therefore competent.  The opinion was also credible, as it appeared to have applied the established medical consensus regarding this issue to the particulars of the Veteran's claim.  

The Board notes that all of these opinions are provided by competent medical professionals.  Additionally, all opinions are based upon an objective medical assessment of the Veteran's medical history, lay statements, and current symptoms.  However, most importantly, it is noted that the 2016 private examiner appeared to more fully explain how current medical knowledge regarding orthopedic matters showed a plausible causal relationship of the Veteran's bilateral feet disabilities to his left hip.

The Board, therefore, finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert, 1 Vet. App. at 55-56.  Reasonable doubt is resolved in favor of the Veteran. 

Right Great Toe

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence shows the Veteran is not entitled to a rating in excess of 10 percent prior to July 21, 2004 and 20 percent thereafter for a right great toe disability.  After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence is against a disability evaluation in excess of 10 percent and 20 percent respectively for the Veteran's left foot disability under Diagnostic Code 5284.  Prior to July 21, 2004, the medical evidence of record only shows that the Veteran's condition was manifested by, at most, mild to moderate pain and functional impairment, with metatarsal pain being the predominate complaint.  As per the findings of the July 2004 VA examination, the Veteran's condition began to show evidence of a condition that was moderately severe, as the Veteran's condition began to manifest moderate hallux valgus and moderate hallux rigidus in addition to previously reported metatarsalgia.  Although the Veteran's subjective complaints of constant pain and an inability to fully utilize the right foot were taken into consideration, the manifest weight of the medical evidence of record shows that the Veteran's disability did not present the degree of pain or functional impairment claimed by the Veteran.  Additionally, although it has been noted that the Veteran required the use of a cane or walker, this appears to be mainly for the Veteran's left foot, which is more severely impacted as well as a combination of other musculoskeletal disabilities, including the lower back and left hip.  Thus, the Veteran's right foot does not appear exclusively to render his foot with such a sever impairment.  The medical evidence of record has not shown a presentation of a disability that is severe at any time during the appeal period.  Rather, it has only ranged from mild to moderately severe, as reflected in the Veteran's current evaluations.

The Board has also considered whether any other diagnostic code would allow for a higher or separate rating.  Diagnostic Code 5277 contemplates impairment of the feet manifested by atrophy of the musculature, disturbed circulation, and weakness.  Disabilities evaluated under this code are to be rated based on the underlying condition, and the minimum rating is to be 10 percent.  38 C.F.R. § 4.71a.  There has been no evidence of  objective findings of weakness, disturbed circulation, or atrophy in this case.  Thus, the Board finds that Diagnostic Code 5277 is inapplicable.

In considering whether higher disability ratings are warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5278 does not apply, as there is no evidence or contention of claw foot (pes cavus).  Indeed, the VA examinations, and most recently the 2014 VA examiner specifically noted no evidence of claw foot.  Diagnostic Code 5279 contemplates unilateral or bilateral metatarsalgia.  Pain is already contemplated in the assigned 10 percent and 20 percent ratings.  To assign a separate rating under Diagnostic Code 5279 would constitute impermissible pyramiding of benefits.  38 C.F.R. § 4.14. 

While Diagnostic Codes 5280 and 5281 are applicable, as there is evidence of hallux valgus and hallux rigidus, the Veteran is afforded higher evaluations under 5284 and to assign a separate rating under Diagnostic Code 5280 and/or 5281 would constitute impermissible pyramiding of benefits.  38 C.F.R. § 4.14.  Diagnostic Code 5282 addresses hammertoe deformity.  In this case, VA examinations noted no evidence of hammertoe; thus, a separate rating is not warranted.  Diagnostic Code 5283 is not applicable, as there is no evidence of malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a.

The Board has also considered whether any separate ratings are available based on the evidence.  The Board finds that there are no symptoms manifested by the Veteran's right foot disability that would require another separate rating.

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, does not show that there are distinct periods of time where evaluations in excess of 10 percent prior to July 21, 2004 or 20 percent thereafter are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's right toe disability at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2015).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

The rating criteria adequately contemplate the Veteran's right toe disability.  The Veteran's right toe disability is manifested by symptoms showing metatarsalgia, hallux rigidus, and hallux valgus, all of a mild to moderately severe range during the period of appeals.   These requirements are already contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.


Left Plantar Fasciitis

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence shows the Veteran is entitled to a disability evaluation of 40 percent for the Veteran's left foot disability under Diagnostic Code 5284 for the entire period of appeal.  In this regard, the Board notes that the RO rated the Veteran by analogy to foot disorders under Diagnostic Code 5276; thus, the Board is mindful that the Veteran does not have to show that he meets all the criteria to warrant a higher rating.  See Stankevich v. Nicholson, 19 Vet.App. 470, 472 (2006) (finding error in Board decision that required objective criteria of rating code be met where disability was rated by analogy).  As such, the Veteran's disability is able to be evaluated under the diagnostic code which best reflects the Veteran's overall disability picture.

Here, the medical evidence of record shows that the Veteran has presented with severe impairment of his left foot due to plantar fasciitis pain and limitation of motion that he is effectively constrained to constant use of orthotics and the use of a walker.  The Veteran's lay statements as well as similar indicators in the Veteran's VA examinations and outpatient treatment records throughout the appeals period appear to show that such impairment has been the normal course of his disability.  Additionally, it is noted that the Veteran's limitations on standing to no more than minutes at a time as well as a limitation of walking to a 100 yards effectively render his left foot useless.  Although there are limited periods were he can use his left foot, such periods are so sporadic and few as to not be useful for any day to day normal workings of that extremity.  In this regard, it is noted that in an employment setting, the Veteran has to have the ability to sit for the duration of his shifts and use a walker and orthotics for any limited walking he may need to perform.

Accordingly, the Board finds that the Veteran's left foot plantar fasciitis more nearly approximates the symptom picture of an actual loss of use of the left foot in accordance with the rating for other foot injuries.  See 38 C.F.R. § 4.7; 4.71a, Diagnostic Code 5284.  This is due to the fact that the Veteran is essentially rendered unable to use his foot in any normal working motion for any appreciably significant amount of distance or time.

This is the highest rating available for this disability.  However, extrascheduler ratings may also be considered, as discussed below.

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, does not show that there are distinct periods of time where evaluations in excess of 40 percent are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's left foot plantar fasciitis at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2015).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun, 22 Vet. App. at 111.  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

The rating criteria adequately contemplate the Veteran's left foot plantar fasciitis.  The Veteran's left foot plantar fasciitis is manifested by symptoms equivalent to the loss of use of the left foot.  These requirements are already contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson, 762 F.3d at 1362, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an evaluation higher than 40 percent, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

TDIU

The Veteran is claiming entitlement to a TDIU prior to March 28, 2013.

VA regulations provide for a TDIU rating when the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2015).

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration.  See 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  Id.  

Here, the Veteran is service-connected prior to March 28, 2013 for left foot plantar fasciitis at 40 percent disabling; a mood disorder at 10 percent disabling from October 29, 2008; a right great toe disability at 20 percent disabling from July 21, 2004 and 10 percent from February 1, 1990;  a chronic fungal infection of the groins at 10 percent disabling; and a scar of the right great toe at 10 percent disabling.  The resulting total disability rating prior to March 28, 2013 for the period of appeal is 70 percent.  Because the Veteran has at least one disability that is 40 percent, the scheduler requirements for entitlement to a TDIU are deemed to be met.  Thus the issue turns upon a finding of unemployability

Here, the Veteran's claims file appears to indicate that the Veteran has been unemployable due to service-connected disabilities since January 31, 2002.  A Social Security Administration (SSA) earnings report showed that the Veteran has not earned above the poverty threshold since prior to his current appeal.  His part time employment during this time period would be considered marginal employment at best and even such part time employment is sporadic throughout his record.  Additionally, it is noted that the September 2014 VA examination indicated that, as a result of the Veteran's service-connected psychological and physical disabilities, he cannot seek and maintain full time employment.  

It has been noted by the Veteran's attorney in his June 2016 brief that, while the Veteran currently works as a door greeter at Sam's Club, he is provided with various accommodations that he would not receive elsewhere, which is the only reason he is even able to function in this minimal role.  For example, as noted in the February 2014 VA foot examination, the Veteran's employers provide him with a stool to sit on, an electric cart to move around the store, and a rubber pad to rest his feet on.  Additionally, he is allowed a break to get up and/or change positions.  However, despite these accommodations, the Veteran is only able to work 15 to 20 hours per week, typically working only 4 hours per day over the course of 4 days.

Additionally, the 2014 VA examination noted that the Veteran has experienced a significant loss of earning capacity as a result of his service-connected conditions.  In particular, the combination of these disabilities has made it so that he has difficulties with maintaining an upright standing position and ambulation for a significant amount of time.  A June 2009 treatment record also finds that the Veteran has been unable to work because of his foot pain.

Last, a June 2016 private examination noted that it is also abundantly clear that the combined effects of the Veteran's low back pain, foot pain, hip pain, and mood disorder have left him unable to secure any form of gainful employment, including sedentary employment, since at least 2001.  The significant limitations in his ability to stand, walk, lift, or carry certainly preclude him from any employment other than the part time, low paying work he has engaged in since 2001.

The Board observes that the term unemployability, as used in VA regulations governing TDIU, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  Therefore, the issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In determining whether a Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Under 38 C.F.R. § 4.16 , the Veteran is entitled to TDIU even if he is marginally employed, if he is unable to secure or follow a substantial gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16(a). 

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a).

Based on the Veteran's service-connected diagnoses, history and examinations, he has been shown to have difficulties with maintaining an upright standing position and ambulate for a significant amount of time.  As a result he cannot seek and maintain a full-time employment based on his education, training, and work experience . The examiner opined that the Veteran's current job working about 20 hours per week was only a marginal employment.  He has a significant loss of earning capacity as a result of his service-connected conditions.  It was also noted that the service-connected disabilities has affected his marriage.  He also has difficulties with pursuit of  his hobbies fully because of his physical disabilities.  These difficulties have been present since January 31, 2002 throughout the period of appeals.

The Board, thus, finds that a preponderance of the evidence reveals that the Veteran's service-connected disabilities prevented gainful employment prior to March 28, 2013.  Accordingly, entitlement to a TDIU prior to March 28, 2013 is warranted.


ORDER

Entitlement to service connection for a low back disability is granted.
 
Entitlement to service connection for a left hip disability, as secondary to service-connected bilateral foot disability, is granted.
 
Entitlement to a higher rating for a right great toe disability, including status post bunionectomy with metatarsal angle, rated as 10 percent prior to July 21, 2004 and rated as 20 percent thereafter is denied.
 
Entitlement to an initial rating of 40 percent for left foot plantar fasciitis is granted subject to the laws that govern the payment of monetary benefits.

Entitlement to a TDIU prior to March 28, 2013 is granted subject to the laws that govern the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


